TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00466-CR


Michael Lester Trubee, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 05-864-K368, HONORABLE DONALD LEONARD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
John R. Duer, is ordered to tender a brief in this cause no later than April 16, 2007.  No further
extension of time will be granted.
It is ordered March 28, 2007. 


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish